
	

116 S2476 IS: Hurricane Dorian Charitable Giving Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2476
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2019
			Mr. Scott of Florida (for himself, Mr. Rubio, Mr. Isakson, and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide a temporary increase in the limitation on deductible contributions made for relief
			 efforts related to Hurricane Dorian.
	
	
 1.Short titleThis Act may be cited as the Hurricane Dorian Charitable Giving Act. 2.Temporary increase in limitation on deductible contributions made for relief efforts related to Hurricane Dorian (a)Suspension of current limitationExcept as otherwise provided in paragraph (2), qualified contributions shall be disregarded in applying subsections (b) and (d) of section 170 of the Internal Revenue Code of 1986.
 (b)Application of increased limitationFor purposes of section 170 of the Internal Revenue Code of 1986— (1)IndividualsIn the case of an individual—
 (A)LimitationAny qualified contribution shall be allowed as a deduction only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer's contribution base (as defined in subparagraph (H) of section 170(b)(1) of such Code) over the amount of all other charitable contributions allowed under section 170(b)(1) of such Code.
 (B)CarryoverIf the aggregate amount of qualified contributions made in the contribution year (within the meaning of section 170(d)(1) of such Code) exceeds the limitation of subparagraph (A), such excess shall be added to the excess described in section 170(b)(1)(G)(ii).
 (2)CorporationsIn the case of a corporation— (A)LimitationAny qualified contribution shall be allowed as a deduction only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer’s taxable income (as determined under paragraph (2) of section 170(b) of such Code) over the amount of all other charitable contributions allowed under such paragraph.
 (B)CarryoverIf the aggregate amount of qualified contributions made in the contribution year (within the meaning of section 170(d)(2) of such Code) exceeds the limitation of subparagraph (A), such excess shall be appropriately taken into account under section 170(d)(2) subject to the limitations thereof.
					(c)Qualified contributions
 (1)In generalFor purposes of this section, the term qualified contribution means any charitable contribution (as defined in section 170(c) of the Internal Revenue Code of 1986) if—
 (A)such contribution— (i)is made after August 23, 2019, and before January 1, 2020, in cash to an organization described in section 170(b)(1)(A) of such Code; and
 (ii)is made for relief efforts related to Hurricane Dorian; (B)the taxpayer obtains from such organization contemporaneous written acknowledgment (within the meaning of section 170(f)(8) of such Code) that such contribution was used (or is to be used) for relief efforts described in subparagraph (A)(ii); and
 (C)the taxpayer has elected the application of this subsection with respect to such contribution. (2)ExceptionSuch term shall not include a contribution by a donor if the contribution is—
 (A)to an organization described in section 509(a)(3) of the Internal Revenue Code of 1986; or (B)for the establishment of a new, or maintenance of an existing, donor advised fund (as defined in section 4966(d)(2) of such Code).
 (3)Application of election to partnerships and S corporationsIn the case of a partnership or S corporation, the election under paragraph (1)(C) shall be made separately by each partner or shareholder.
				
